DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive.
Any rejection not repeated is considered withdrawn in view of applicant’s amendments.
On pages 11-16,
As to Page 14,
Applicant disagrees with the Examiner’s interpretation of the term “portion” because one of ordinary skill in the art would not interpret he portions of Kono as the claimed elements, and because application describes the first and second portions has having distinct structures in the specification.  The Examiner respectfully disagrees. MPEP 2111.01(I) explains that “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.”  The plain meaning of the term “portion” is “a part of any whole, either 
As to Page 15,
Applicant argues that Kono does not teach a magnetic holding portion having a first end, a second, end, and a magnet mounting area between the first and second ends with the first fixing portion extending from the first end of the magnetic holding portion and the second fixing portion extending from the second end of the magnetic holding portion.  The Examiner respectfully disagrees.  Using the same embodiment and prior art previously relied upon, the Examiner notes that a magnetic holding portion can be reasonable defined as seen in the figure below, and where first and second fixing portions extend from the holding portion.  Applicant argues that Kono does not teach the first and second fixing portions extend from opposite ends of the magnetic holding portion with the magnet mounting area positioned between the first and second ends.  While the Examiner respectfully disagrees as the below figure does disclose such a feature, the Examiner further notes that applicant does not claim that the first and second fixing portions extend from opposite ends.  

    PNG
    media_image1.png
    799
    891
    media_image1.png
    Greyscale

Applicant argues that Kono et al. (Kono) (US 2001/0009366) does not disclose first and second fixing portions, each having a partially open ring shape having first, second, and third contact portions that contact the moveable object along the length in the axial direction of the movable object and are securable to the moveable object at spaced apart positions along the length in the axial direction of the moveable object.  The Examiner respectfully disagrees.
As can be seen from the annotated figure below, Kono does reasonably include first and second fixing portions that are spaced apart from each other and where each have a partially 

    PNG
    media_image2.png
    786
    921
    media_image2.png
    Greyscale

As to the last two lines of Page 15 and all of Page 16,
Applicant argue that Kono does not disclose that the first and second fixing portions are securable to the moveable object by directly contacting the moveable object in a direction that is perpendicular to the axial direction of the moveable object, and at spaced apart positions along the length of the axial direction of the moveable object.  However, the Examiner respectfully notes that the above claim term “securable” does not positively require any connection or actual 
The withdrawal of claim 9 is maintained in light of the rejection presented below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kono et al. (Kono) (US 2001/0009366).

    PNG
    media_image1.png
    799
    891
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    786
    921
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1150
    961
    media_image3.png
    Greyscale

As to Claim 1,
Kono discloses A position sensor comprising a magnetic sensor (31) and a target installed on a movable object (22) having a length in an axial direction (Figure 2), wherein the target has a 
(Note that while part of the top partial ring shape is considered to have both the first and second fixing portions, one of the first or second fixing portions can be located on the bottom partial ring shape but located in the same manner inner or outer manner as shown in the above figures in the top partial ring shape.)
As to Claim 3,
Kono discloses the first fixing portion is securable to the moveable object without a fastening part (Figures 1,2), (Paragraph [0044] / note staking).
As to Claim 4,
Kono discloses the first, second, and third contact portions contact an outer circumference of the moveable object (Figure 2), (see above figures / note the first, second, and third contact portions contact what is an outer circumference of the moveable object at the location of the contact).
As to Claim 5,
Kono discloses the first contact portion is formed apart from the opening, the second and third contact portions are formed adjacent the opposed ends, the first contact portion is shaped to have a flat portion, and the second and third contact portions have an arc shape (Figures 1 and 2), (see above figures).
(Note: While the first, second, and third contact portions are shown to be rectangular in the above figures, the point of the above figures was only to demonstrate how the portions can exist spaced apart in the axial direction.  Additional portions of the first fixing portion can be selected for the second and third contact portions as the first fixing portion curves up toward the magnet such that the first contact portion is rectangular with a flat portion, and the second and third contact portions have an art shape.)
As to Claim 6,
Kono discloses the first fixing portion has a first non-contact portion that does not come into contact with the movable object between the first and second contact portions, and a second 
(While first and second contact portions shown above appear to be in contact with each other, this was only an example and the first and second contact portions can be spaced from each other, and where non-contact portions can be said to exist between the contact portions but at locations where no contact occurs. See the figure below, and note that the spacing in the figure below has been exaggerated to make it easier to see the portions).

    PNG
    media_image4.png
    1150
    961
    media_image4.png
    Greyscale

As to Claim 7,
Kono discloses each opposed opening end of the first fixing portion has a tapered shape (Figures 1,2).
(A shape and size of the portion that is called the first fixing portion can be selected such that it has a tapered shape that narrows from the opening towards an interior of the ring shape as claimed.  For example:

    PNG
    media_image5.png
    828
    747
    media_image5.png
    Greyscale

As to Claim 8,
Kono discloses the second fixing portion has a same shape to that of the first fixing portion (Figure 1,2), (see above figures / note that the first and second fixing portion can be defined as portions that have the same shape).
As to Claim 10,

    PNG
    media_image6.png
    1170
    991
    media_image6.png
    Greyscale

Kono discloses the movable object has a groove formed along a circumferential direction, and the target is fixed to the movable object by fitting the first fixing portion or the second fixing portion into the groove (Figure 2), (see above figure / note that the groove is circular and exists 
As to Claim 11,

    PNG
    media_image6.png
    1170
    991
    media_image6.png
    Greyscale

Kono discloses the movable object has first and second grooves formed along a circumferential direction, the first groove has a partially flattened portion, the target is fixed to the movable object by fitting the first fixing portion into the first groove and fitting the second fixing portion into the second groove, and the first contact portion comes into contact with the flattened portion (Figure 2), (see above figure).
(Note that two grooves exist because there are two different depths of the cap portion of the shaft shown in Figure 2 that yoke (24) attaches to, and what is stated to be the second groove has a flat portion).
As to Claim 12,
Kono discloses the movable object has first and second grooves formed along a circumferential direction, a flattened flat portion is formed between the first and second grooves, the target is fixed to the movable object by fitting the first fixing portion into the first groove and fitting the second fixing portion into the second groove, and the magnet holding portion is fixed in a position facing the flat portion (Figure 2 / note that a slice of the yoke (24) between the first and second grooves can be selected that is flat).
As to Claim 13,

    PNG
    media_image7.png
    938
    602
    media_image7.png
    Greyscale

Kono discloses a base cover that covers the magnet, wherein the magnet base has a housing hollow formed in the magnet holding portion, and the magnet is disposed in the hollow (see above figure / note the magnet is located in the housing hollow, further note the magnetic base includes the cover).
As to Claim 14,

    PNG
    media_image8.png
    938
    602
    media_image8.png
    Greyscale

Kono discloses a base cover that covers the magnet, wherein the base cover is provided with a housing hollow that houses the magnet (Figures 1 and 2 / note the cover creates a hollow for the magnet).
As to Claim 18,
Kono discloses A target installed on a movable object (22) having a length in an axial direction and movable in the axial direction (Figure 2), wherein the target provided with a magnet (27) that generates a magnetic force detected by a magnetic sensor (31), the target has a magnet base (24) (see above figures) for holding the magnet (Figures 1 and 2), and the magnet base has a magnet holding portion (see above figures), a first fixing portion (see above figures), and a second fixing portion for fixation to the movable object (Figures 1,2), (see above figures), the magnet holding portion and the first and second fixing portions being formed integrally (Figures 1 and 2), the magnetic holding portion having a first end (see above figures), a second end (see above figures), and a medial portion between the first and second ends (the portion between the ends), the first end spaced apart form the second end along the axial direction of the moveable object (see above figures), the first fixing portion extending from the first end of the magnetic holding portion (see above figures), and the second fixing portion extending from the second end of the magnetic holding portion (see above figures), the first fixing portion being spaced apart from the second fixing portion along the axial direction of the moveable object (see above figures), each of the first and second fixing portions have a partially open ring shape having opposed ends and an opening defined between the opposed ends (see above figures), and first, second, and third contact portions that contact the movable object along the length in the axial direction of the movable object (see above figures), wherein the first and second fixing portions are securable to the movable object by directly contacting the moveable object in a 
 (Note that while part of the top partial ring shape is considered to have both the first and second fixing portions, one of the first or second fixing portions can be located on the bottom partial ring shape but located in the same manner inner or outer manner as shown in the above figures in the top partial ring shape.  Also note that the shaft/moveable object is able to be moved in the axial direction, for example when it is first installed.)
As to Claim 19,
Kono discloses each opposed opening end of the first fixing portion has a tapered shape (Figures 1,2), each of the first and second fixing portions has: a first non-contact portion that does not come into contact with the movable object between the first and second contact portions, and a second non-contact portion that does not come into contact with the movable object between the first and second contact portions (see the above figure for claim 6 and note that the same can be shown for both the first and second fixing portions, while first and second contact portions shown above appear to be in contact with each other, this was only an example and the first and second contact portions can be spaced from each other, and where non-contact portions can be said to exist between the contact portions but at locations where no contact occurs), the first contact portion is formed apart from the opening, the second and third contact portions are formed adjacent the opposed ends, the first contact portion is shaped to have a flat portion, and the second and third contact portions have an arc shape (Figures 1 and 2), (see above figures).
(Note: A shape and size of the portion that is called the first fixing portion can be selected such that it has a tapered shape that narrows from the opening towards an interior of the ring shape as claimed.  See the above rejections of claim 7. While the first, second, and third contact portions are shown to be rectangular in the above figures, the point of the above figures was only to demonstrate how the portions can exist spaced apart in the axial direction.  Additional portions of the first fixing portion can be selected for the second and third contact portions as the first fixing portion curves up toward the magnet such that the first contact portion is rectangular with a flat portion, and the second and third contact portions have an art shape (see the above rejections of claims 5 and 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (Kono) (US 2001/0009366) in view of Kordecki (US 6,124,710).
As to Claim 15,
Kono does not disclose the magnet base is provided with a hollow or a protrusion that matches a positioning protrusion or a positioning hollow formed in the base cover.
Kordecki discloses the magnet base (portion including (174)) is provided with a hollow or a protrusion that matches a positioning protrusion or a positioning hollow formed in the base cover (120) (Figure 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kono to include the magnet base is provided with a hollow or a protrusion that matches a positioning protrusion or a positioning hollow formed in the base cover given the above disclosure and teaching of Kordecki in order to advantageously ensure that the base and cover are firmly attached together and do not separate during rotation.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858